United States Bankruptcy Court

District of Minnesota

Inre David S Couture Case No.

 

Debtor(s) Chapter 13

STATEMENT UNDER PENALTY OF PERJURY RE:
PAYMENT ADVICES DUE PURSUANT TO II U.S.C. § 521(a)(1)(B)(iv)

Debtor 1 has attached to this statement copies of all payment advices or other evidence of payment received within
60 days before the date of the filing of the petition from any employer.

[] Debtor 1 has not filed copies of payment advices or other evidence of payment received within 60 days before the
date of the filing of the petition from any employer because:

[] Debtor 1 was not employed during the 60 days preceding the filing of the petition;

[J Debtor 1 was employed for only a portion of the 60 days preceding the filing of the petition. Please specify period
during which debtor was unemployed;

O]

Debtor 1 was self-employed during the 60 days preceding the filing of the petition;

[] Debtor 1 received only unemployment, veteran's benefits, social security, disability or other retirement income
during the 60 days preceding the filing of the petition; or

[-] Other (please explain):

ve read this Statement and it is true to the best of my knowledge, information

fs
en FE Date: March 2, 2021

fe 2 he 2 fee ee 2 2 ee EAS fe fe a 2A fe 26 2 fee 2 fe oe 2 2 og 2 fe og 2 ge 2 fe 2 fe fe 2 2 kc 2 ok 2k ok ke ok ok 2k ok ok 2k

I declare under penalty of perjury that I
and belief.

   
 

Signature of Debtor 1:

[] Debtor 2 has attached to this statement copies of all payment advices or other evidence of payment received within
60 days before the date of the filing of the petition from any employer.

.] Debtor 2 has not filed copies of payment advices or other evidence of payment received within 60 days before the
date of the filing of the petition from any employer because:

[J Debtor 2 was not employed during the 60 days preceding the filing of the petition;

[] Debtor 2 was employed for only a portion of the 60 days preceding the filing of the petition. Please specify
period during which debtor was unemployed;

[] Debtor 2 was self-employed during the 60 days preceding the filing of the petition;

[] Debtor 2 received only unemployment, veteran's benefits, social security, disability or other retirement income
during the 60 days preceding the filing of the petition; or

[] Other (please explain):

I declare under penalty of perjury that I have read this Statement and it is true to the best of my knowledge, information
and belief.

Signature of Joint Debtor 2: Date: March 2, 2021

***IMPORTANT NOTE: Please make sure all SOCIAL SECURITY numbers, routing numbers and account

numbers are redacted before filing. Ifthe income records include the year to date amounts, you are only required to
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Bayshore Residence & Rehab Center
1601 St. Louis Ave
Duluth, MN 55802

**4** This is not a check *****

3966BRC 13006 11242 28

David Scott Couture
555 Anderson Road
Duluth, MN 55811

Pay to
the order of:

Bayshore Residence & Rehab Center

Voucher Date

} we NI
01/08/2021 Voucher Number

Direct Deposit Amount G *FERE* 1842 58

David Scott Couture Voucher Number: 11242

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1601 St. Louis Ave Employee Id 13006 Check Date 01/08/2021
Duluth, MN 55802 Hire Date 12/17/2018 Period Begin 12/20/2020
Employee Status A Period End 01/02/2021
( Pay Details J Statement Summary
Earnings Hours Rate Amount YTD Gross Pay 3,052.00
[Regular OVID H 64.00 ~~ 3575 ~ HBB 00 2 F880 Federal Taxes -335.48
“Holiday 16.00 35.73 572.00 372,00 State and Local Taxes -57.00
144.00 3,052.00 3,052.00 Other Deductions ~816.94
Taxes Taxable Amount YTD Net Pay 1,842.58
[Federal Income §-9 STE TIS 119.65 Direct Deposits 1,842.58
“OASD. 7,821.21 174.92 174.92}
| Medicare 2821.21 40.91 40.91, Net Check 0.00
: Minnesota SITW 8-9 _ 2,701.21. 57.00 57.00!
: / —"392.48~O—~ 392.48
Deductions Amount YTD
40ik S008" “420,00 |
! Aflac Accident 6.06 6.06 |
: Aflac Hospital 12,70 12.70;
_ Aflac Pretax 18.48 18.48;
Aflac STD 40.71 40.71;
: Dental 67.32 67.32)
? Garnishment 409.22 409.22!
: Health 126.23 126.23:
i Trustmark 16.22 16.22 i
316.94 $16.94
Other Info ‘j
Direct Deposits Amount
L ARES STATE BANK #4 #46578 1,842.58,
bare eee
Time Off Balances Balance

PTO]

 
Bayshore Residence & Rehab Center
1601 St. Louis Ave Voucher Date Voucher Number
Duluth, MN 55802 01/22/2021 11364

**#*** This is not a check *****

 

 

 

 

 

 

 

Direct Deposit Amount $ *RHERE 1S 7814
3966BRC 13006 11364 23
Pay to David Scott Couture
the order of: 555 Anderson Road
Duluth, MN 55811
Bayshore Residence & Rehab Center David Scott Couture Voucher Number: 11364
1601 St. Louis Ave Employee Id 13006 Check Date 01/22/2021
Duluth, MN 55802 Hire Date 12/17/2018 Period Begin 01/03/2021
Employee Status A Period End 01/16/2021
( Pay Details jf Statement Summary
Earnings Hours Rate Amount YTD Gross Pay 3,100.00
Regular VIDH — ~ H0.00"" — 383 coe 2,860.00 © “ 5,148.00 Federal Taxes -559.93
“Holiday co 88 095.00, State and Local Taxes 163.00
160.00 3,100.00 6,152.00 Other Deductions ~798.96
Taxes Taxable Amount YTD Net Pay 1,578.11
‘Federal Income 8 6FIQ B30 458.72 Direct Deposits 1,578.11
“OASDI 2,887.19 179.00 353.92
Medicare 2887.19 41.86 82.77. Net Check 0.00
Minnesota SITW SO, A679 163.00 220.00
— 722.93 1,115.41
Deductions Amount YTD
apie . ooo 0.88:
| Aflac Accident 6,06 12,12:
| Aflac Hospital 12.70 25.40:
: Aflac Pretax 18.48 36.96 :
Aflac STD 40.71 81.42.
Dental 49.34 116.66:
Garnishment 409,22 818.44 °
Health 126.23 252.46
Trustmark 16,22 32.44:
“ 798.96 1,615.90
( Other Info }
Direct Deposits Amount
“CARES STATE BANK" ~ “agg sae iT
Time Off Balances Balance
Bayshore Residence & Rehab Center
1601 St. Louis Ave
Duluth, MN 55802

***** This is not a check *****

J966BRC 13006 11616 26

David Scott Couture
555 Anderson Road
Duluth, MN 55811

Pay to
the order of:

Bayshore Residence & Rehab Center

Voucher Date

7 I
02/19/2021 Voucher Number

11616

Direct Deposit Amount § F##EEK 1578.09

David Scott Couture Voucher Number: 11616

 

 

 

 

1601 St. Louis Ave Employee Id 13006 Check Date 02/19/2021
Duluth, MN 55802 Hire Date 12/17/2018 Period Begin 01/31/2021
Employee Status A Period End 02/13/2021
( Pay Details } ( Statement Summary
Earnings Hours Rate Amount YTD Gross Pay 3,100.00
“Regular ap 1 cee 46.00 ~ 3578 2,860.00 oe 10,010.00 Federal Taxes ~559,95
Holiday om 0.00 © 2.00 572.00. State and Local Taxes -163.00
ai me 00. OC ah. . . .
: ~ 160.00 3,100.00 12,280.00 Other D ecuotions 1 eee
Taxes Taxable Amount YTD Direct Deposits 1578.09
Federal Income SS 2,767.19 "339.07 1,121.02 ae
OASDI 2887.19 179.01 707.47. Net Check 0.00
Medicare 2'887.19 41.87 165.46
‘Minnesota SITW $-0 2,167.19 163.00 ‘541.00:
: ~— , 722.95 2,534.95
Deductions Amount YTD
Ge a0" ae
Aflac Accident 6.06 24.24
Aflac Hospital 12.70 50,80
Aflac Pretax 18.48 73.92
Aflac STD 40.71 162.84 |
Dental 49.34 215.34
Garnishment 409.22 1,636.88
Health 126.23 504.92
Trustmark } 6.22 . 64.88 :
— 798.96 3,213.82
( Other Info )
Direct Deposits Amount
LAKES STATE BANK #846578 : 1,578.09:
TAT nn ie7809
Time Off Balances Balance
nin ene

PTOI
Bayshore Residence & Rehab Center
1601 St. Louis Ave Voucher Date Voucher Number
Duluth, MN 55802 0205/2021 11491

*#4*** This is not a check *****

 

 

 

 

 

 

 

Direct Deposit Amount § R*RER 1532.45
J966BRC 13006 11491 23
Pay to David Scott Couture
the order of: 555 Anderson Road
Duluth, MN 55811
Bayshore Residence & Rehab Center David Scott Couture Voucher Number: 11491
1601 St. Louis Ave Employee Id 13006 Check Date 02/08/2021
Duluth, MN 55802 Hire Date 12/17/2018 Period Begin 01/17/2021
Employee Status A Period End 01/30/2021
( Pay Details ) { Statement Summary
Earnings Hours Rate Amount YTD Gross Pay 3,028.00
Regular vip 4 oes 36.00 “— 38.78 — 2,002.00 — 7130.00 | Federal Taxes -§38.59
“Holiday om 30.00 vers 4h 572.00, State and Local Taxes -158.00
see ng ene vn ecsnmir eens Oe OO oe aucune IE a BSED 858.00! Other Deductions -798.96
136.00 3,028.00 9,180.00
Taxes Taxable Amount YTD Net Pay 1,532.45
Federal Wiesner g e SRG FRY OE: Direct Deposits 1,532.45
G al ic ie = + : ‘ : :
:OASDI 2815.19 174.54 528.46. Net Check 0.00
: Medicare 2,815.19 40.82 123.59.
Minnesota SITW 8-0 2,695.19 158.00 378.00
eee 696.59 1,812.00
Deductions Amount YTD
apie” Psa nee . sensu 5865" “seb
‘ Aflac Accident 6.06 18.18:
| Aflac Hospital 12.70 38.10:
Aflac Pretax 18.48 55.44
Aflac STD 40.71 122.13,
: Dental 49.34 166.00
: Garnishment 409.22 1,227.66:
Health 126.23 378.69,
Frusta ccuunmnmn nium unmamaeingd eee 48.66,
a 798.96 2,414.86
( Other Info }
Direct Deposits Amount
LARES STATE BANK” aeRO coe oe a
= © BANK ven OTB ae ean is
Time Off Balances Balance
pgp oon re a ne aia
